The court did not err in overruling the certiorari.
                         DECIDED JANUARY 30, 1941.
The State's evidence showed that the lottery game, known as the "number game," was in operation in Fulton County on September 6, 1940, and the method by which it was operated. The defendant was arrested on this date at B. 42, Vine St., N.W., along with Ambrose Moses. In the possession of the defendant, in his pockets, was found a slip or ribbon containing lottery numbers. When questioned the defendant stated that he had been picking up lottery tickets for Ambrose Moses, for about two months. The writing on the slip showed the writers and amounts of each, and that the defendant had collected the first one at the top from No. 72 Vine Street. Ambrose Moses was with the defendant and had a master lottery book which he was trying to conceal behind the cushion of the car seat. Some of the figures in the book found on Moses contained figures and names which corresponded with those on the slip in the possession of the defendant. Both book and slip were the kinds used in lottery games. The defendant stated that he picked up the slip, thinking it was money, and that by the time he turned around the officer arrested him. This evidence was sufficient to support the verdict of guilty.
There are several assignments of error on numerous objections to admission of testimony during the progress of the trial. We have studied them carefully; we do not think that any of them are of sufficient materiality to warrant a reversal.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.